Citation Nr: 1534739	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-09 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to a rating in excess of 20 percent prior to September 11, 2014 for the Veteran's service-connected prostate cancer, status-post prostatectomy.

4. Entitlement to a rating in excess of 40 percent from September 11, 2014 for the Veteran's service-connected prostate cancer, status-post prostatectomy. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, E.N.


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction is retained by the RO in Phoenix, Arizona. 

The Veteran, his representative, and E.N. testified before the undersigned Veterans Law Judge during a June 2015 videoconference hearing.   A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to September 11, 2014, the Veteran's service-connected prostate cancer, status-post prostatectomy resulted in a voiding dysfunction causing the Veteran to void 5 or more times per night.  

2. Throughout the period on appeal, the Veteran's service-connected prostate cancer, status-post prostatectomy is not shown to have resulted in renal dysfunction or a voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  


CONCLUSIONS OF LAW

1. Prior to September 11, 2014, the criteria for a rating of 40 percent for the Veteran's prostate cancer, status-post prostatectomy, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2015).

2. The criteria for a rating in excess of 40 percent for the Veteran's prostate cancer, status-post prostatectomy, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The appeal arises in part as the result of the initial evaluation assigned after the December 2009 rating decision granted service connection.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Further, with respect to the claims adjudicated herein, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) and Dingess was sent to the Veteran in May 2009, prior to the initial RO decision.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2015).

The RO has obtained service and VA treatment records.  Neither the Veteran nor his representative has identified any outstanding evidence that would be relevant to the appeal.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  VA examinations were conducted in September 2009 and September 2014 pertinent to the Veteran's prostate claims.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations and opinions obtained in this case are more than adequate, as they are predicated on a full understanding of the Veteran's medical history.  The examiners considered all of the pertinent evidence of record, provided thorough physical examinations, and provided a complete rationale for any conclusions rendered, relying on and citing to the records reviewed.  The reports also include the relevant data necessary to rate his prostate cancer disability.

The Board notes that the Veteran's most recent examination is nearly a year old.  The mere passage of time since an otherwise adequate examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  There is no evidence that the Veteran's service-connected prostate cancer disability has worsened since the September 2014 VA examination.  The Veteran does not argue the contrary.

Discussion of the June 2015 videoconference hearing is finally necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was elicited from the Veteran concerning the onset, nature, and severity of his claimed disorders.

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Increased Rating 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

In considering the appropriate rating to assign in a particular case, when the effects of a service-connected disability have not been clinically disassociated from those of a nonservice-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

The Veteran's service-connected prostate cancer disability is rated pursuant to Diagnostic Code 7528.  38 C.F.R. § 4.115b (2015).  Malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2015).  Following the cessation of surgical, X-ray, antineoplastic, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, as here, the disability will be rated on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (2015).  

The Veteran is not found to have renal dysfunction, so that part of the rating criteria is not for consideration.  Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  

Urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating for urine leakage contemplates the wearing of absorbent materials, which must be changed less than two times per day.  A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed two to four times per day.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a (2015).

For a rating based on urinary frequency, a 10 percent rating is warranted for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted where there is a daytime voiding interval between one and two hours, or if the disability results in awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night.  38 C.F.R. § 4.115a (2015).

For a rating based on obstructed voiding, a 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished flow rate (less than 10 cc/second); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring period dilation every two to three months.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a (2015).

During the VA examination in September 2009, the Veteran reported urinary urgency and hematuria.  He stated that his daytime voiding interval was around 1 to 2 hours and that he had 4 voidings per night.  He also stated that he had urinary leakage but described it as "rare" and stated that he "does not wear pads unless he dresses up to go out."  While he reported a history of urinary tract stones, he was not on a special diet.  The Veteran stated that he had erectile dysfunction that was treated with oral medication.  He also noted that he retired in 2003 based on age or duration of work.  

On his February 2010 Notice of Disagreement, the Veteran indicated that he voids 5 to 7 times per night.  

Based on the above, the Board finds that an initial 40 percent rating is warranted under 38 C.F.R. § 4.115a for urinary frequency as the Veteran stated he voids 5 to 7 times per night.  Although the Board acknowledges that the VA examiner noted that the Veteran had only 4 voidings per night, the benefit of the doubt will be conferred in the Veteran's favor.  An initial 40 percent rating is warranted for the Veteran's service-connected prostate cancer, status-post prostatectomy.  

During the VA examination in September 2014, the Veteran reported occasional urinary hesitancy, leakage, dribbling, and nocturia 5 to 6 times nightly.  He stated that he was wearing absorbent material required for his voiding dysfunction that must be changed 2 to 4 times a day.  His voiding dysfunction does not require the use of an appliance, however.  Additionally, he indicated that he had increased urinary frequency, with a daytime voiding interval between 2 and 3 hours and nighttime awakening to void 5 or more times.  He also has signs of obstructed voiding, including a slow stream, weak stream, and decreased force of stream.  The examiner noted that there was no renal dysfunction caused by his condition.  The examiner noted that the Veteran's prostate cancer residuals would not impact his ability to work.

At the June 2015 videoconference hearing, the Veteran testified that he voids about 4 or 5 times, "or more" a night.  He also stated that his daytime voiding interval is about every hour.  He indicated that he wears a pad that has to be changed, though it is not clear whether he indicated he changes it every hour or 2 or whether he changes it every 4 hours.  He also indicated that he struggled with erectile dysfunction, which the undersigned noted that he was receiving special monthly compensation for.

Based on the above, the Board finds that the criteria for a rating in excess of 40 percent for the Veteran's service-connected prostate cancer, status-post prostatectomy has not been met at any time on appeal.  There is no evidence that the Veteran has renal dysfunction or that his voiding dysfunction requires the use of an appliance or wearing of absorbent materials which must be changed more than 4 times per day.  During the September 2009 VA examination, he did not indicate that he was wearing absorbent materials.  Although during the videoconference hearing it was unclear as to how often he changes his pad, during the September 2014 VA examination, he indicated that he changes it 2 to 4 times a day.  He did not state that there has been a worsening of his symptoms since that time.  The remaining rating criteria for evaluating genitourinary dysfunctions either are not applicable to the Veteran's case or do not offer a higher disability rating.  38 C.F.R. § 4.115a.  

The Board further finds there is no evidence of any unusual or exceptional circumstances related to this service-connected disability that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  There is a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, VA must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then VA must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds the Veteran's service-connected residuals of prostate cancer is adequately rated under the available schedular criteria and that the objective findings of impairment are well documented.  There is no evidence of a disability more severe than the assigned schedular rating.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  A marked interference with employment, beyond that anticipated by the assigned ratings, and frequent hospitalization due to this disability are not shown.  Bagwell v. Brown, 9 Vet. App. 337 (1996).

Further, although the Veteran has submitted evidence of medical disabilities, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  During the September 2009 VA examination, the Veteran reported that he stopped working in 2003 because of age or duration of employment.  Further, the September 2014 VA examiner opined that the prostate cancer residuals would not impact his ability to work.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an initial 40 percent rating for the Veteran's service-connected  prostate cancer, status-post prostatectomy prior to September 11, 2014 is granted.  

Entitlement to a rating in excess of 40 percent for the Veteran's service-connected prostate cancer, status-post prostatectomy is denied. 


REMAND

During the June 2015 videoconference hearing, the Veteran and E.N. indicated that the Veteran was treated at a hospital in North Carolina for his hearing loss in March 2011.  The recommendation was that the Veteran get hearing aids at that time.  Although the record contains treatment records from the Raleigh Community-Based Outpatient Clinic (CBOC), treatment records are only current through June 2009.  Updated treatment records should be obtained.  Because any records addressing the Veteran's hearing loss may also address his claimed tinnitus, both issues should be remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any updated VA treatment records regarding the Veteran's hearing loss and tinnitus claims.  Specifically request updated treatment records from the Raleigh CBOC.  After obtaining any necessary releases, obtain any relevant private treatment records identified by the Veteran.

2. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


